Edmonds, J.:

In cases of submission to arbitration the' power of the court, designated in the submission, is derived from the statute, and it has no-authority beyond that. That authority, so far as it relates to vacating the award, is confined to certain causes specified in the statute. And for other causes relief was obtained, when the party was entitled to it, by a distinct suit in chancery brought for that purpose, and equity entertained the jurisdiction. The amalgamation of the two courts into one has not altered the practice in that respect. Eor any of the causes named in the statute a motion may be made to vacate the award. For any other cause, relief must be sought in a separate suit.
The matter now before me is a motion, and yet the cause alleged for vacating the award is not one of those named in the statute, but may be good ground for a separate action.
The motion must therefore be denied, with costs.